


110 HR 5980 IH: Commission on Securing the United States in the 21st

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5980
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish the Commission on Securing the United States
		  in the 21st Century.
	
	
		1.Short TitleThis Act may be cited as the
			 Commission on Securing the United States in the 21st
			 Century Act of 2008.
		2.Establishment of
			 CommissionThere is
			 established a commission to be known as the Commission on Securing the
			 United States in the 21st Century (in this Act referred to as the
			 Commission).
		3.Duties of the
			 CommissionThe Commission
			 shall—
			(1)conduct a
			 comprehensive review of the global security environment that identifies the
			 strategic interests and objectives of the United States for the security
			 environment the United States may confront during the next two decades and
			 beyond;
			(2)develop a national security strategy
			 appropriate for that future security environment and for the Nation's
			 character;
			(3)develop a detailed
			 plan to achieve the national security strategy by—
				(A)defining security
			 goals for the United States;
				(B)describing the
			 internal and external policy instruments required to best utilize the resources
			 of the United States;
				(C)identifying steps for implementation of the
			 national security strategy including the organization, coordination, planning,
			 management arrangements, and procedures necessary for implementation;
			 and
				(D)reviewing budgetary and resource
			 allocations for departments and agencies and recommending changes to such
			 allocations;
				(4)recommend
			 additional changes to the national security system as necessary including
			 agency, institutional, and other structural reforms; and
			(5)submit to the President and Congress
			 reports pursuant to section 8 containing detailed statements of the Commission
			 findings, conclusions, and recommendations for corrective measures as
			 determined by a majority of the members of the Commission.
			4.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 13 members, to be
			 appointed as follows:
				(1)One member, who shall serve as chairperson,
			 shall be appointed by the Speaker of the House of Representatives, in
			 consultation with the majority leader of the Senate.
				(2)One member, who shall serve as
			 vice-chairperson, shall be appointed by the minority leader of the House of
			 Representatives, in consultation with the minority leader of the Senate.
				(3)One member shall
			 be appointed by the Secretary of Defense.
				(4)One member shall
			 be appointed by the Secretary of State.
				(5)One member shall
			 be appointed by the Director of National Intelligence.
				(6)Two members shall
			 be appointed by the majority leader of the Senate.
				(7)Two members shall
			 be appointed by the Speaker of the House of Representatives.
				(8)Two members shall
			 be appointed by the minority leader of the Senate.
				(9)Two members shall
			 be appointed by the minority leader of the House of Representatives.
				(b)Prohibited
			 Appointments
				(1)An individual
			 appointed to the Commission may not be an officer or employee of the Federal
			 Government or any State or local government.
				(2)If a member of the
			 Commission becomes an officer or employee of the Federal Government or any
			 State or local government, the member may continue to serve as a member for not
			 longer than the 60-day period beginning on the date that member becomes such an
			 officer or employee.
				(c)Political
			 AffiliationNot more than seven members appointed to the
			 Commission may be of the same political party.
			(d)Considerations
			 for appointmentIndividuals appointed to the Commission should be
			 prominent citizens of the United States, with national recognition and
			 significant depth of experience in professions such as governmental service,
			 law enforcement, the armed services, law, public administration, intelligence
			 gathering, commerce, or foreign affairs.
			(e)Period of
			 AppointmentEach member shall
			 be appointed for the life of the Commission.
			(f)VacanciesA
			 vacancy shall not affect the power and duties of the Commission but shall be
			 filled in the same manner as the original appointment.
			(g)Deadline for
			 appointmentMembers of the Commission shall be appointed not
			 later than 60 days after the date of enactment of this Act.
			5.Administration
			(a)QuorumSeven members of the Commission shall
			 constitute a quorum but a lesser number may hold hearings.
			(b)Meetings
				(1)Initial
			 meetingThe Commission shall meet and commence its duties not
			 later than 15 days after the deadline for appointment of members under section
			 4(g).
				(2)Regular
			 MeetingsThe Commission shall meet at the call of its chairperson
			 or a majority of its members.
				(c)Basic
			 PayMembers shall each be
			 paid at a rate not to exceed the daily equivalent of the annual rate of basic
			 pay for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code, for each day (including travel time) during which that
			 member is engaged in the actual performance of duties vested in the
			 Commission.
			(d)Travel
			 ExpensesMembers shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in performance of services for the Commission.
			6.Staff of
			 Commission; experts and consultants
			(a)In
			 general
				(1)AppointmentThe chairperson, in consultation with the
			 vice-chairperson, in accordance with rules agreed upon by the Commission, may
			 appoint a staff director and such other personnel as may be necessary to enable
			 the Commission to carry out its duties, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive
			 service.
				(2)CompensationThe staff director and other personnel
			 shall be paid without regard to the provisions of chapter 51 and subchapter III
			 of chapter 53 of title 5, United States Code, relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 paragraph may exceed the daily equivalent of the annual rate of basic pay for
			 level V of the Executive Schedule under section 5316 of title 5, United States
			 Code, for each day (including travel time) during which that staff member is
			 engaged in work for the Commission.
				(b)Detail of
			 Government EmployeesUpon the
			 request of the Commission, the head of any Federal agency may detail, without
			 reimbursement, any of the personnel of such agency to the Commission to assist
			 in carrying out the duties of the Commission.
			(c)Experts and
			 ConsultantsThe Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the annual rate of basic pay for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code.
			7.Powers of the
			 Commission
			(a)HearingsThe
			 Commission may, for the purpose of carrying out this Act, hold hearings, sit
			 and act at times and places, take testimony, and receive evidence as the
			 Commission considers appropriate.
			(b)Nonapplicability
			 of the Federal Advisory Committee ActThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
			(c)ContractingThe Commission may enter into contracts to
			 enable the Commission to discharge its duties under this Act.
			(d)Obtaining
			 official information
				(1)Securing
			 informationThe Commission
			 may secure directly from any department or agency of the United States,
			 information necessary to enable it to carry out this Act. Upon request of the
			 chairperson of the Commission, the head of that department or agency shall
			 furnish that information to the Commission.
				(2)Handling
			 informationInformation shall
			 only be received, handled, stored, and disseminated by members of the
			 Commission and its staff consistent with all applicable statutes and
			 regulations.
				(e)Security
			 clearance for Commission members and staffThe appropriate Federal agencies or
			 departments shall cooperate with the Commission in expeditiously providing to
			 the Commission members and staff appropriate security clearances to the extent
			 possible pursuant to existing procedures and requirements, except that no
			 person shall be provided with access to classified information under this Act
			 without the appropriate security clearances.
			(f)Administrative
			 support services
				(1)General services
			 administrationUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
				(2)Other
			 departments and agenciesIn
			 addition to the assistance referred to in paragraph (1), Federal departments
			 and agencies may provide to the Commission such services as such departments
			 and agencies determine advisable and as authorized by law.
				(g)Gifts, bequests,
			 and devisesThe Commission
			 may accept, use, and dispose of gifts, bequests, or devises of services or
			 property, both real and personal, for the purpose of aiding or facilitating the
			 work of the Commission. Gifts, bequests, or devises of money and proceeds from
			 sales of other property received as gifts, bequests, or devises shall be
			 deposited in the Treasury and shall be available for disbursement upon the
			 order of the chairperson.
			(h)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			8.Reports
			(a)Interim
			 ReportsThe Commission may
			 submit to the President and Congress interim reports as the Commission
			 considers appropriate.
			(b)Final
			 ReportThe Commission shall
			 prepare and submit a final report to the President and Congress not later than
			 1 year after the Commission’s initial meeting.
			(c)Public
			 DisclosureThe Commission shall make public copies of the reports
			 required under subsections (a) and (b).
			9.Termination
			(a)In
			 generalThe Commission shall
			 terminate 60 days after submitting its final report.
			(b)Administrative
			 activities before terminationDuring the 60-day period referred to in
			 subsection (a) the Commission may conclude its activities, including providing
			 testimony to committees of Congress concerning its reports and disseminating
			 the final report.
			10.Authorization of
			 Appropriations
			(a)In
			 GeneralThere is authorized
			 to be appropriated $2,000,000 for the fiscal year 2008 to carry out this
			 Act.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available until expended.
			
